Title: From George Washington to Joseph Reed, 12 February 1779
From: Washington, George
To: Reed, Joseph

Sir
Head Quarters Middle Brook 12th Feby 1779

In my last I omitted to answer that part of your Excellency’s letter of the 5th inst. respecting Capt. Campbells proposal of attempting to bring off our Officers prisoners upon parole on Long Island. Was the measure justifiable, of which I have my doubts, it would in my opinion be impolitic. We could not hope to be compleatly successfull, and strict confinement would certainly be the fate of all those who remained or who may hereafter fall into the enemy’s hands.
I have good reason to suspect that many persons (Women particularly) who obtain leave from the Executive Council to go and come to and from New York under pretence of visiting their Friends, have, in fact, no other Business but that of bringing out Goods to trade with. Some have been detected within a few days and their Goods confiscated, by a law of the State of Jersey, to the Captors. To avoid the disagreeable necessity of seizing the property of individuals, and to put a stop to a Commerce which creates a great deal of uneasiness among the well affected inhabitants, I shall be obliged to you for inquiring well into the circumstances of those who apply for passes, and if their applications appear so well grounded as to obtain them, caution them against bringing out any kind of Goods, as they will most certainly fall into the hands of the Guards posted upon every Road in order to cut off this pernicious communication, which is contrary to Resolve of Congress and positive laws of this State. The property has been only hitherto confiscated, but there will, if the practice is persisted in, be a necessity of inflicting a punishment upon the persons of those who knowingly and so repeatedly violate the Laws.
If, as is urged by some, it is good policy to get Goods out of New York by any means, let the license be general; but in the present situation of things, I cannot, consistent with my feelings and my duty suffer those only to reap the Benefit of a trade, who from their peculiar characters can gain admittance within the Enemy’s Lines. I have the honor to be with great Regard Your Excellency’s Most obt Servt
Go: Washington
